DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	Claims 1-16, 18, 21-46, and 68 are pending.

Election/Restrictions
Applicant’s election without traverse of (i) NOTCH3 as the species of assayed marker; and (ii) detecting protein (via a binding agent that is an antibody or protein) as the species of assay detection method in the reply filed on 12 December 2021 is acknowledged.
Claims 5, 6, 22, and 44-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 December 2021.
	Claims 1-4, 7-16, 18, 21, 23-43, and 68 are under consideration in the instant application as they read upon the elected species.

Claim Objections
1.	Claims 11, 16, 18, 27, and 68 are objected to because of the following informalities:  
1a.	In claim 11, subparts (1)-(3) should be amended to recite “(i)”, “(ii)”, and “(iii)” so as to prevent possible confusion with claim numbers.

1c.	Claim 18 depends from cancelled claim 17. This issue could be overcome by amending claim 18 to depend from claim 16, for example.
1d.	In claim 27, line 3, the phrase “cerebrospinal fluid” is duplicative and should be deleted.  The phrase is also recited in line 2.
1e.	In claim 68, line 3, after the word “comprises”, the extraneous “a” should be deleted (i.e., “comprises [a] an anti-angiogenic compound”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 13-15, 27, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2a.	Claims 13-15 are indefinite because the claims do not have a step that clearly relates back to the preamble. For example, while the preamble of claim 13 recites "a method for identifying a prognosis for a subject who has been diagnosed with a SVD”, the last two lines of the claim recite "to identify the subject’s risk of suffering from a symptom of SVD”. The preamble and the 
2b.	Claim 27 recites the limitation "said bodily fluid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 27 depends, recites “a test sample” (and not “a bodily fluid”).  Please note that this issue could be overcome by amending claim 27 to depend from claim 26.
2c.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 34 recites the broad recitation “AMD”, and the claim also recites “dry AMD or wet AMD” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 1 is directed to a method for diagnosing a small vessel disease (SVD) in a subject comprising (a) assaying the level of NOTCH3 in a test sample from said subject; and (b) diagnosing the subject with the SVD if the level of NOTCH3 is reduced in the test sample compared to the normal control.  
Claim 7 recites that the subject is diagnosed with the SVD if the level of NOTCH3 is reduced by about 5-100% in said test sample compared to a normal control.  
Claim 8 recites a method for identifying whether a subject is at risk of developing a SVD comprising (a) assaying the level of NOTCH3 in a test sample from said subject; and (b) identifying the subject as at risk of developing the SVD if the level of NOTCH3 is reduced in the test sample compared to the normal control. 
Claim 9 recites that the subject is identified as at risk of developing the SVD if the level of NOTCH3 is reduced by about 5-100% in said test sample compared to a normal control.  
Claim 10 recites the method of claim 8, further comprising directing the subject to obtain (i) additional screening or an additional diagnostic test for the SVD if the subject is identified as at risk of developing the SVD; or (ii) treatment to reduce, delay, or prevent the onset or progression of the SVD.  
Claim 11 recites a method for monitoring whether a SVD is progressing in a subject who has been diagnosed with the SVD, comprising periodically determining the level of NOTCH3 in said subject and (1) identifying the SVD as worsening if the level of NOTCH3 decreases over time; (2) identifying the SVD as improving if the level of NOTCH3 increases over time; or (3) 
Claim 13 recites a method for identifying a prognosis for a subject who has been diagnosed with a SVD comprising (a) assaying the level of NOTCH3 in a test sample from the subject; and (b) comparing the level of NOTCH3 determined in (a) to a value in a database to identify the subject’s risk of suffering a symptom of SVD.
The claims recite a series of steps or acts, thus the claims are directed to a process, which is one of the statutory categories of invention (step 1 of the subject matter eligibility test in the 2019 Revised Patent Subject Matter Eligibility Guidance).  
First, independent claim 1 recites the step of “diagnosing the subject with the SVD of the level of NOTCH3 is reduced in the test sample compared to normal control”.  This limitation sets forth a judicial exception (2019 Revised Eligibility Guidance, revised step 2A, Prong One: Yes) because the “diagnosing” step can be performed using mental steps or basic thinking, representing an abstract idea (see Univ. of Utah Research Found v. Ambry Genetics Corp., 113 USPQ2d 1241 (Fed. Cir. 2014)).  Similarly, claim 8 recites the step of “identifying the subject as at risk of developing the SVD if the level of NOTCH3 is reduced in the test sample compared to the normal control”.  This limitation sets forth a judicial exception (2019 Revised Eligibility Guidance, revised step 2A, Prong One: Yes) because the “identifying” step can be performed using mental steps or basic thinking, representing an abstract idea (see Univ. of Utah Research Found v. Ambry Genetics Corp., 113 USPQ2d 1241 (Fed. Cir. 2014)).   Claim 9 recites the level of NOTCH3 reduction and claim 10 simply directs the subject to obtain additional screening, additional diagnostic tests, or treatment.  This limitation sets forth a judicial exception because 2019 Revised Eligibility Guidance, revised step 2A, Prong One: Yes) because the “identifying” steps can be performed using mental steps or basic thinking, representing an abstract idea.  Lastly, claim 13 recites the step of “comparing the level of NOTCH3 determined in (a) to a value in a database to identify the subject’s risk of suffering a symptom of SVD”.  This limitation sets forth a judicial exception (2019 Revised Eligibility Guidance, revised step 2A, Prong One: Yes) because the “comparing” step can be performed using mental steps or basic thinking, representing an abstract idea (see Univ. of Utah Research Found v. Ambry Genetics Corp., 113 USPQ2d 1241 (Fed. Cir. 2014)).  Additionally, the limitations recited in the claims directed to Notch3 levels (i.e., “diagnosing the subject with SVD if NOTCH3 is reduced in the test sample compared to normal control”; see also claims 8, 11, and 13) set forth a judicial exception (revised step 2A, Prong One: Yes) because these types of disease identification or progression levels are a consequence of natural processes, similar to the naturally occurring correlation found to be law of nature by the Supreme Court in Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012)).  
	However, the claims do not recite any additional elements that integrate the judicial exceptions into a practical application (revised step 2A: Prong Two: No).  The claims do not recite any additional elements/steps that do more than just describe the judicial exception with general instructions to apply the judicial exception. Overall, the claims do not integrate the revised step 2A, Prong Two: No).
	Lastly, each claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception.  Independent claim 4 does not include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception (step 2B: No).  For instance, independent claims 1, 8, 11, and 13 recite “assaying the level of NOTCH3 in a test sample from said subject”.  Obtaining a sample and measuring polypeptides, such as NOTCH3, is well-understood, routine and conventional activity for those in the field of diagnostics and is recited at a high level of generality such that it amounts to insignificant extra-solution activity.  The specification discloses methods for determining NOTCH3 protein expression levels known in the art (page 18, lines 1-9) and thus, obtaining such values from a subject merely instructs a scientist to use any technique with any reagents.   When recited at this level of generality, there is no meaningful limitation in this step that distinguishes it from well-understood, routine and conventional data gathering activity engaged in by scientists prior to Applicant's invention at the time of filing.  For example, the state of the art at the time of filing the instant application also discloses assaying biological samples for NOTCH3 (see Joutel et al. J Clin Invest 105: 597-605, 2000; Joutel et al., Lancet 358: 2049-2051, 2001; Ishiko et al., Acta Neuropathol 112: 333-339, 2006 (cited on the IDS of 5/20/2021); Monet-Lepretre et al., Brain 136(6): 1830-1845, 2013 (cited on the IDS of 5/20/2021)). 
Therefore, the instant claims as a whole do not amount to significantly more than the exception itself and do not qualify as eligible subject matter under 35 U.S.C. §101. See also Diamond v. Chakrabarty, 447 U.S. 303 (1980) and Association for Molecular Pathology v. Myriad Genetics, 569 U.S. __, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013) and www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-4, 7-16, 18, 21, 23-43, and 68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for diagnosing CADASIL in a subject comprising assaying the level of NOTCH3 extracellular domain protein in a whole blood, serum, or plasma test sample from said subject; and (b) diagnosing the subject with CADASIL if the level of NOTCH3 is reduced in the test sample compared to normal control, does not reasonably provide enablement for (i) a method for diagnosing a small vessel disease (SVD), (ii) a method for identifying whether a subject is at risk of developing a SVD; (iii) a method for monitoring whether a SVD is progressing in a subject; or (iv) a method for identifying a prognosis for a subject who has been diagnosed with a SVD comprising assaying the level of NOTCH3 in a test sample from the subject and comparing the levels of NOTCH3 from the subject to normal control.  The specification does not enable any make and use the invention commensurate in scope with these claims. 
Claim 1 is directed to a method for diagnosing a small vessel disease (SVD) in a subject comprising (a) assaying the level of NOTCH3 in a test sample from said subject; and (b) diagnosing the subject with the SVD if the level of NOTCH3 is reduced in the test sample compared to the normal control.  Claim 8 recites a method for identifying whether a subject is at risk of developing a SVD comprising (a) assaying the level of NOTCH3 in a test sample from said subject; and (b) identifying the subject as at risk of developing the SVD if the level of NOTCH3 is reduced in the test sample compared to the normal control. Claim 11 recites a method for monitoring whether a SVD is progressing in a subject who has been diagnosed with the SVD, comprising periodically determining the level of NOTCH3 in said subject and (1) identifying the SVD as worsening if the level of NOTCH3 decreases over time; (2) identifying the SVD as improving if the level of NOTCH3 increases over time; or (3) identifying the SVD as neither worsening nor improving if the level of NOTCH3 remains the same or about the same over time, wherein determining the level of NOTCH3 comprises assaying the level of NOTCH3 in a test sample from the subject.  Claim 13 recites a method for identifying a prognosis for a subject who has been diagnosed with a SVD comprising (a) assaying the level of NOTCH3 in a test sample from the subject; and (b) comparing the level of NOTCH3 determined in (a) to a value in a database to identify the subject’s risk of suffering a symptom of SVD.
The specification of the instant application teaches that experiments were performed to investigate whether the NOTCH3 extracellular domain (N3ECD) could be detected in plasma and whether its levels were changed in the presence of NOTCH3 mutations (middle of page 104).  The specification discloses that the assay is capable of detecting N3ECD in both human plasma NOTCH3) are associated with changes in plasma levels of endostatin, HTRA1, and N3ECD in mice (page 104, last paragraph; middle of page 105).  The specification discloses “[t]he notion that the extracellular domain of the NOTCH3 receptor circulates in blood and that its levels may change in CADASIL is novel and it remains to be established if they are functional in this compartment” (page 107, lines 4-7).
However, the specification does not teach any methods or working examples that indicate all possible small vessel diseases (SVD) may be diagnosed, identified as at-risk, monitored, or prognosed with all possible Notch3 proteins in all possible test samples from a subject.  Relevant literature teaches that small vessel disease is a disorder of the brain’s small perforating arterioles, capillaries, and venules that causes various lesions seen on pathological examination or brain imaging (Wardlaw et al., Lancet Neurol 18: 684-696, 2019; page 684, column 1, 1st paragraph).  Small vessel disease is recognized as being increasingly diverse, including rare familial and common sporadic (non-familial) forms, with different subtypes, even among sporadic forms (Wardlaw et al., page 684, column 2, 1st paragraph).  Wardlaw et al. state, “[f]or example, cerebral amyloid angiopathy with microbleeds and superficial siderosis has different pathology to predominantly nonhaemorrhagic small vessel diseases” (page 684, column 2, 1st paragraph).  Tan et al. (Clin Sci 131: 515-531, 2017) also teach that the pathogenesis of SVD is incompletely understood, and thus, limits the development of therapies for the disease (page 516, 1st paragraph).  The instant specification is silent regarding a nexus or association between reduced 
Furthermore, it is noted that the instant specification discloses that determination of Notch3 levels may be carried out on a bodily fluid such as blood, serum, plasma, saliva, tears, vitreous, cerebrospinal fluid, sweat, urine, lymph, breast milk, mucous, semen, extracellular extracts, inflammatory fluids (page 17, last paragraph through page 18, line 1; 2nd full paragraph). However, the specification and prior art do not provide any methods or working examples that indicate all possible bodily fluids (other than whole blood, plasma, and serum), can be used as an appropriate biological sample in the claimed methods. For instance, the specification does not provide any guidance demonstrating that reduced Notch3 can be detected in the subject's cerebrospinal fluid, saliva, tears, vitreous, sweat, urine, lymph, breast milk, semen, mucous, extracellular extracts, or inflammatory fluids and then correlated with the increased in brain vessels from patients with CADASIL and Notch3 mouse models (Monet-Lepretre et al., Brain 2013: 1830-1845, 2013 (cited on the IDS of 5/20/2021)).
According to MPEP § 2164.06, "the guidance and ease in carrying out an assay to achieve the claimed objectives may be an issue to be considered in determining the quantity of experimentation needed”.  As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity. See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).
Due to the large quantity of experimentation necessary to (i) determine a nexus between Notch3 expression and the diagnosis, at-risk identification, monitoring, and prognosis of all SVD in all possible test samples from a subject; (ii) detect Notch3 in all possible test samples, such as 


Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:

Li et al. US 2008/0131908 (cited on the IDS of 9/27/2019; broadly teach a method for diagnosing a disorder comprising assaying the expression of Notch3 in cells or bodily fluid using an antibody and comparing the level of Notch3 protein expression with a standard protein expression level, whereby an increase or decrease in the assayed expression level compared to the standard expression level is indicative of a particular disorder (page 2, [0014]; page 10, [0095]; page 11, [0105]); Li et al. does not specifically correlate low/decreased levels of Notch3 with any small vessel disease).

Notch3 antibodies
Li et al. U.S. Patent 7,915,390
Fung et al. U.S. Patent 7,935,791
Gurney et al. U.S. Patent 8,226,943
Hoey et al. US 2013/0323266
Okamura et al. US 2016/0185852
Cancilla, B. US 2017/0023576

Review of SVD
Evans et al. Cardiovasc Res 117: 2575-2588, 2021
Giau et al.  Int J Mol Sci 20: 4298, 2019

Zaucker et al. Dis Models Mech 6: 1246-1259, 2013 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
11 February 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647